Title: From Thomas Jefferson to James Brown, 25 October 1791
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Octob. 25, 1791.

I recieved by Mr. Randolph the sum you were so kind as to send by him, which I presume to have been 50. dollars not having weighed it, and I have now the pleasure to return you that sum in a bank post-bill. I left directions that as soon as our wheat shall be sold, the sum of fifty pounds Virginia currency be paid to you on account. I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

